In the
                      Court of Appeals
              Second Appellate District of Texas
                       at Fort Worth
                     ___________________________

                          No. 02-19-00237-CR
                     ___________________________

                   JIMMIE LEE HANCE, III, Appellant

                                     V.

                          THE STATE OF TEXAS


                  On Appeal from the 90th District Court
                         Young County, Texas
                         Trial Court No. 10943


Before Kerr and Birdwell, JJ.; and Lee Ann Dauphinot (Senior Justice, Retired,
                           Sitting by Assignment).
               Memorandum Opinion by Justice Dauphinot
                              MEMORANDUM OPINION

         A jury convicted Appellant Jimmie Lee Hance III of aggravated sexual assault

of   a       child   under   six   years   of   age,   pursuant   to   Tex.   Penal   Code

Ann. § 22.021(a)(2)(b)(i), and assessed his punishment at fifty years’ confinement.

Appellant brings six issues on appeal, arguing that the trial court improperly admitted

evidence of Appellant’s watching and researching “daddy-daughter” role-playing,

toddler molestation, and daddy-daughter molestation, and of his enjoying “daddy-

daughter” role-playing with his wife; improperly denied his motions for continuance,

for mistrial, and for a new trial as a result of the State’s refusal to turn over

Appellant’s laptop to the forensic expert appointed by the trial court; and improperly

denied Appellant’s forensic expert access to the laptop seized from Appellant.

         Because the trial court reversibly erred in denying Appellant and his expert

access to the computer seized from Appellant by the State, while allowing the State to

use its contents as evidence against Appellant, we reverse Appellant’s conviction and

remand this cause to the trial court for a new trial.

         Brief Facts

         To protect the privacy of the complainant, we refer to her and her family

members by initials or by their relation to the complainant.1 Complainant RM was



        See Tex. Const. art. 1, § 30(a)(1) (granting victims of crime “the right to be
         1

treated with fairness and with respect for the victim’s dignity and privacy throughout
the criminal justice process”); Tex. R. App. P. 9.10(a)(3); 2d Tex. App. (Fort Worth)

                                                2
five years old when she made an outcry to her mother, AM, that her stepfather,

Appellant, had penetrated her female sexual organ with his finger and with his penis.

At the time, Complainant lived with her mother, Appellant, and two brothers aged

seven and nine. When RM made the outcry to her mother, AM called her own

mother for advice, and her mother told her to take the little girl to the hospital in

Graham, Texas. She did, and the police were called. The police instructed AM to

take RM to Cook Children’s Medical Center in Fort Worth for a sexual-assault nurse

examination. RM was taken to Virginia’s House for a forensic interview, in which she

repeated and expanded on her accusations against Appellant.

      Appellant was contacted, and he denied the allegations. When he returned to

Young County from West Texas where he was working, Appellant was arrested.

Young County Sheriff’s Deputy Tim Bay interviewed Appellant, who denied he had

ever done anything with any of “his kids.”

      Appellant testified at his trial for aggravated sexual assault, denying he had ever

done anything inappropriate to any child, including his biological daughter who lived

with her mother. However, RM’s brothers testified they had seen Appellant commit

sexual assault. And RM described genital penetration as well as oral penetration.

      Appellant’s sister testified she had lived with Appellant, his wife, and the

children for a short while. Their apartment was small, and she could hear Appellant

Loc. R. 7; McLendon v. State, 643 S.W.2d 936, 936 n.1 (Tex. Crim. App. [Panel Op.]
1982).


                                             3
and his wife having sex nearly every night. She also testified that Appellant had spent

a lot of time around her children.       She testified she had never seen anything

inappropriate between Appellant and her children.

      AM testified about Appellant’s enjoying role-playing daddy-daughter sex. And

she testified over Appellant’s relevance and Rule 403 objections that Appellant had

shown her porn sites dealing with adult daddy-daughter or daddy-stepdaughter role-

playing and dealing with incest involving brother–sister sex and general-family-

member sex.

      AM testified that the family laptop was actually hers. Appellant used the

computer and took it with him in his work truck. Over Appellant’s relevance and

Rule 403 objections, AM testified at length about Appellant’s computer searches. She

saw two searches of his that disturbed her: whether “daddy-daughter” molestation is

common and what constitutes the signs of toddler molestation. She testified that she

knew what topics Appellant had searched for:

      We shared an email address, so anything I Googled showed in our
      search engine and anything he Googled showed up in my search engine.
      Because we shared the same email, anything that is Googled on
      something that shares the same email it shows up on that other device.

      Bay, who by the time of trial in April 2019 had retired from the Young County

Sheriff’s Department, next testified that AM had brought the family computer to him

on August 24, 2017. It was “partially destroyed.” Although he obtained a search

warrant for the information on the computer, he could not remember whether he had


                                          4
sent the computer to a lab to be tested. He testified he did not know what was

available on the computer. Nor did he know where the computer was at the time he

testified.   He did not remember receiving a report on the examination of the

computer.

              Discovery of Computer

       When the trial began, the State could not locate Appellant’s family computer.

But after the second day of trial, the Sheriff’s Office contacted the prosecution to say

that it had found out that when the search warrant for the laptop had been executed

in 2017, the Sheriff’s Office had sent the laptop to the Irving Police Department for

forensic examination and requested that the scope of that examination be limited to

pornography of any kind, including child exploitation.          After the Irving police

provided a mirrored hard drive of the laptop, limited to the scope of the forensic

examination, to Young County, the laptop itself was inadvertently misplaced. In

August 2017, the Irving Police Department had apparently generated a report from its

forensic examiner to the Young County Sheriff’s Office and notified its Chief Deputy

of the results, but neither that report nor the laptop itself had, in turn, been forwarded

to the District Attorney’s Office or to Appellant prior to trial. Consequently, the

State’s attorneys, while aware of the laptop’s seizure, were unaware that the laptop had

been examined and that a forensic report had been generated.

       The attorneys for both sides apparently first learned of the forensic

examination and report when Bay testified at trial. As Appellant explains, “The

                                            5
State’s attorneys were unaware of the snafu until April 8, 2019 in the middle of trial.

When they learned of the problem, State’s attorneys immediately notified the trial

court and appellant’s [sic] trial counsel.” Upon learning of the examination and

report, Appellant’s counsel filed various motions with the trial court including a

verified, combined motion for mistrial, dismissal, and continuance to allow time to

investigate the newly discovered evidence. On April 10, 2019, the trial court denied

Appellant’s motion for mistrial and dismissal but ordered the appointment of a

forensic expert to examine the laptop’s contents on Appellant’s behalf. The court

also ordered that the laptop be delivered from the Irving Police Department to that

forensic expert, and the trial court granted a continuance “until April 24, 2019 or until

further order of the Court” to allow time to comply with its orders.

      However, at a hearing on April 15, 2019, the trial court said that it intended to

reconvene trial the next day because at least one and possibly two jurors would not be

available if the trial were delayed any further. The trial court also re-heard Appellant’s

motion for mistrial, dismissal, or continuance. The State announced it had not

complied with the order to deliver the laptop to Third Chair Digital Forensics, LLC

because on the State’s review of the evidence contained in the laptop’s hard drive, the

prosecutor concluded, “[C]ertain images that cannot definitively be classified as

nonchild pornography” were discovered.

      The State’s attorney further explained to the trial court and defense counsel

that the lab tech who had examined the laptop for the State had expressed

                                            6
“reservations about the hard drive being put in the hands of a non-law[-]enforcement

agency,” apparently because of the presence of possible child pornography.            In

response to those concerns, the State indicated that it had asked the Irving Police

Department lab tech to “mirror” the entire hard drive for defense counsel and to

prepare a report on its findings as well.

       Defense counsel asserted that according to the Irving Police Department’s final

report, Defendant’s Exhibit 5, “[t]hey did not find child pornography on that

computer.” Among other defense objections at the hearing on April 15, Appellant

objected to the State’s failure to comply with the trial court’s discovery order on the

basis of Article 39.14 of the Texas Code of Criminal Procedure.2 Appellant asserted

that the laptop held the potential for either impeachment or exculpatory evidence and

that further forensic examination was required pursuant to the trial court’s order of

April 10, 2019.

       Thus, as of the April 15 hearing, the forensic expert appointed by the trial court

on April 10 had still not had the opportunity to examine the computer. The trial

court denied counsel’s renewed motions and opted instead to allow defense counsel

an opportunity to view the mirrored hard drive overnight.

       Appellant’s counsel argued that he knew little or nothing about computers and

needed his expert’s assistance. He also pointed out that, although the State’s trial


       Tex. Code Crim. Proc. Ann. art. 39.14(a).
       2




                                            7
counsel might not have known of the hard drive’s location or of the report already

prepared by the police forensic investigator, the knowledge of members of the two

police departments was imputed to her.

         Appellant’s counsel correctly stated,

                 Defendant’s Exhibit 5 sets out, which is the Irving Police report, a
         copy of their report. It sets out that it was done for a limited
         investigation, and I think that there could be materials on there that need
         a full examination. And the fact that -- well, that I’m supposed to come
         down here half a day before we resume the court to look at something
         after I had asked for an expert to do it, I think is pretty ridiculous. I
         can’t do that. I can’t make those determinations. It limits my
         effectiveness to serve him, to serve Mr. Hance, and give him a fair trial.

               Trial Outcome

         Trial reconvened the next day, April 16, 2019. The jury convicted Appellant of

aggravated sexual assault and assessed his punishment at fifty years’ confinement.

The trial court sentenced Appellant accordingly. Appellant then filed a motion for

new trial setting forth as his grounds the language used here in the sixth issue of his

brief:

         The trial court erred by denying Hance’s motion for new trial on the
         grounds that:

                A) a “laptop and its contents” were withheld from him until after
         the start of trial and discussed in two (2) hearings held on Defendant’s
         Motion to Dismiss, Motion for Mistrial, or Motion for Continuance on
         April 9, 2019 and April 15, 2019;

               B) The forensic expert appointed by the trial court on April 10,
         2019 was prevented from examining the “laptop and its contents”
         because of actions by the State in failing to turn the “laptop and its
         contents” over to said forensic expert.

                                                 8
That motion was overruled by operation of law.

      Dispositive Complaint

      Appellant argues in his fourth and sixth issues that the trial court abused its

discretion by denying his verified motions for continuance, mistrial, and new trial

because he should have been allowed to have his expert physically examine the laptop

before having to continue with trial. He argues in his fifth issue that the trial court

abused its discretion by failing to require the State to produce the actual laptop to him

for independent examination. We hold that the trial court abused its discretion by

denying Appellant’s motion for new trial––which complains that the trial court should

either have granted a mistrial or continuance rather than reconvening trial on April 16,

2019––when it was discovered that the court-appointed forensic expert was prevented

from examining the laptop and its contents as ordered by the court because the State

refused to make it available to Appellant’s forensic expert.

             Standards of Review

      We review the trial court’s rulings on Appellant’s motions for an abuse of

discretion.3 Appellant argues the trial court abused its discretion (1) in failing to

require the State to produce Appellant’s laptop seized from him by the State pursuant


      3
         See Gonzalez v. State, 616 S.W.3d 585, 594 (Tex. Crim. App. 2020) (new trial),
cert. denied, 142 S. Ct. 436 (2021); Ocon v. State, 284 S.W.3d 880, 884 (Tex. Crim. App.
2009) (mistrial); Gallo v. State, 239 S.W.3d 757, 764 (Tex. Crim. App. 2007)
(continuance).


                                            9
to a search warrant to allow him to determine whether the laptop contained evidence

material to any matter involved in this action and (2) in reconvening the trial before

such an examination could occur.

               Applicable Law

        Article 39.14(a) of the Texas Code of Criminal Procedure provides in pertinent

part,

        [A]s soon as practicable after receiving a timely request from the
        defendant the state shall produce and permit the inspection and the
        electronic duplication, copying, and photographing, by or on behalf of
        the defendant, of any . . . designated books, accounts, letters,
        photographs, or objects or other tangible things not otherwise privileged that
        constitute or contain evidence material to any matter involved in the action
        and that are in the possession, custody, or control of the state or any
        person under contract with the state. . . .4

Additionally, and independent of the Article 39.14(a) statutory right to discovery, an

accused person is also protected by the constitutional right of access to exculpatory

evidence explained in Brady v. Maryland.5

               Summary

        In the approximately twenty months between Appellant’s arrest and his trial,

the Young County Sheriff’s Office seized his family computer, examined it

forensically, and obtained an examination report but failed to provide that

       Tex. Code Crim. Proc. Ann. art. 39.14(a) (emphasis added); see Watkins v. State,
        4

619 S.W.3d 265, 277 (Tex. Crim. App. 2021) (describing Article 39.14(a) after Michael
Morton Act as “revamped . . . completely”).

        Brady v. Maryland, 373 U.S. 83, 83 S. Ct. 1194 (1963).
        5




                                             10
information or the report either to the prosecution or to Appellant. The purpose of

the State’s seizing and examining the computer was to locate evidence of

“pornography of any kind (to include child exploitation materials, adult pornography,

and pornography depicting incest), evidence of the possession or transmission of such

materials and depictions of the victim in sexualized or inappropriate photos or

videos.” When the trial judge ordered the State to turn over the computer’s hard

drive to the defense expert, the State decided the court’s order was infirm and should

not be complied with. Images of child pornography cannot be turned over to persons

who are not part of law enforcement.6 But the prosecuting attorney did not raise this

objection when defense counsel asked the trial court to order the computer’s delivery

to Appellant’s forensic expert.7 Instead, she later acquiesced to the police forensic

examiner’s determination that it should not be turned over.

      As Appellant pointed out to the trial judge, this decision to refuse to comply

with the court’s order did not occur in 2017 when the State’s report was generated. It

occurred mid-trial. Although this report was created by the police expert in 2017, it

was never provided either to the prosecution attorneys or to Appellant. Indeed, the

prosecution had no idea where the computer was or that it had been examined


      6
       See Tex. Penal Code Ann. § 43.26(h).
      7
       See Tex. Code Crim. Proc. Ann. art. 39.14(a) (“This article does not authorize
the removal of the documents, items, or information from the possession of the state,
and any inspection shall be in the presence of a representative of the state.”).


                                         11
forensically. But the law imputes the knowledge of the police to counsel for the State.

“The rule is well established that the knowledge of one part of the prosecution team is

imputed to all members of the prosecution team.”8

      Not only did the State unilaterally refuse to comply with the trial court’s order,

the trial court’s original decision to continue the trial to April 24, 2019, was set aside

because at least one and possibly two jurors had expressed they might be unavailable

the week of April 24, and because the trial court did not want to declare a mistrial

because of losing jurors. The trial judge ordered the lawyers to proceed with the trial

the following day, despite the fact that Appellant’s expert had been denied access to

the computer.

      The State had examined the computer, and the State had already presented

some of the computer’s contents to the jury (via testimony from AM) as evidence that

Appellant was invested in child-role-playing pornography and had researched the

indications that a very young child was being sexually abused. The record clearly

supports Appellant’s argument that the information on the laptop’s hard drive was

relevant9 and, therefore, that denial of his request for his forensic expert to examine


      8
        Ex parte Roberson, 455 S.W.3d 257, 266 & n.3 (Tex. App.––Fort Worth 2015,
pet. ref’d) (Dauphinot, J., dissenting) (citing Rubalcado v. State, 424 S.W.3d 560, 574
(Tex. Crim. App. 2014); Ex parte Adams, 768 S.W.2d 281, 291–92 (Tex. Crim. App.
1989)); cf. Francis v. State, 428 S.W.3d 850, 853–56 (Tex. Crim. App. 2014) (discussing
former and then-current prosecutor’s knowledge of existence of machete and whether
either related their knowledge to the defense).
      9
       See Watkins, 619 S.W.3d at 278, 291.

                                           12
the computer and denial of sufficient time to examine the computer constituted a

denial of counsel and denial of a fair trial. Accordingly, the trial court abused its

discretion by continuing the trial rather than giving Appellant the opportunity to

examine the hard drive. And because evidence of Appellant’s proclivities featured

heavily in the trial, and at the time of the laptop’s discovery the defense could not

unring the bell as to what the jury had already heard, the trial court should have

concluded that Appellant had been prejudiced and granted Appellant’s new-trial

motion.10

       We therefore sustain Appellant’s sixth issue. Because it is dispositive, we need

not address his first through third issues or expressly rule on his fourth and fifth

issues that raise the same arguments.

       Disposition

       We reverse the trial court’s judgment and remand this cause to the trial court

for a new trial.

                                                     /s/ Lee Ann Dauphinot
                                                     Lee Ann Dauphinot
                                                     Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: April 21, 2022

       See Tex. R. App. P. 44.2(b); State v. Herndon, 215 S.W.3d 901, 909 (Tex. Crim.
       10

App. 2007) (new-trial standard); Oprean v. State, 238 S.W.3d 412, 415–16 (Tex. App.––
Houston [1st Dist.] 2007, pet. ref’d).


                                          13